 238316 NLRB No. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1312 NLRB 304.231 F.3d 79.331 F.3d at 85.J.L.M. Inc. d/b/a Sheraton Hotel Waterbury andLocal 217, Hotel and Restaurant Employees
and Bartenders Union, AFL±CIO. Cases 34±CA±4535, 34±CA±4628, 34±CA±4749, 34±CA±
4800±2, and 34±RC±936January 31, 1995SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn September 23, 1993, the National Labor Rela-tions Board issued a Decision and Order in the above-
entitled proceeding,1finding that the Respondent Em-ployer violated Section 8(a)(1), (3), and (5) of the Na-
tional Labor Relations Act and ordering as part of the
remedy that the Respondent bargain on request with
the Union as the exclusive representative of the em-
ployees in the appropriate unit. In Case 34±RC±936,
the Board sustained certain objections, and set aside
the results of an election held on January 25, 1990.Thereafter, the Respondent petitioned the UnitedStates Court of Appeals for the Second Circuit to re-
view the Board's Order, and the Board filed a cross-
application for enforcement. On August 3, 1994, the
court issued its opinion2in which it granted in part anddenied in part enforcement of the Board's Order and
remanded the case to the Board for further proceed-
ings.3Specifically, the court enforced the Board'sOrder with respect to each of the violation findings,
but found that a bargaining order was not an appro-
priate remedy and therefore denied enforcement of that
portion of the Board's Order. The court remanded the
case to the Board to determine whether a second elec-
tion is appropriate.On November 29, 1994, the Board advised the par-ties that it would reconsider the case in conformity
with the court's remand and invited the parties to file
statements of position. The General Counsel and the
Respondent filed statements, in which the General
Counsel requested the Board to direct a second elec-
tion and the Respondent opposed a second election.The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board has reviewed the entire record, includingthe parties' statements of position, in light of the
court's decision. The Board has decided to accept the
court's decision as the law of the case. Accordingly,
the Board now regards the sole issue for determination
before it to be whether to direct a second election.We find that the question of the representation ofthe employees raised by the Union's petition in Case
34±RC±936 is unresolved, and we shall give the em-
ployees an opportunity to decide that question by
means of a second election. We reject the Respond-
ent's arguments that conducting a new election wouldcontravene the purposes of the Act because of the
lapse of time since the petition was filed and turnover
of employees. Chester Valley, Inc., 266 NLRB 480(1983). We also reject the Respondent's contention
that a current showing of interest is required. Provin-cial House, Inc., 236 NLRB 926 (1978). The results ofthe election will reveal the desires of the present em-
ployees as to representation by the Union.ORDERIt is ordered that the petition in Case 34±RC±936 bereinstated, and that Case 34±RC±936 be severed and
remanded to the Regional Director for Region 34 for
the purpose of conducting a second election as directed
below.[Direction of Second Election omitted from publica-tion.]